This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CAROLANN JOHNSON, personal
 3 representative of the ESTATE OF
 4 BERYL WITCHER, deceased,

 5          Plaintiff-Appellant,

 6 v.                                                                                     No. 32,394

 7   PRESBYTERIAN KASEMAN HOSPITAL,
 8   PRESBYTERIAN HOME HEALTH CARE,
 9   EDWARD BROWN, M.D., ANDREA
10   DEMETER, M.D., EDWARD MCKENZIE, M.D.,
11   DAVID KUBICA, R.N.,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Alan M. Malott, District Judge

15 Carolann Johnson
16 Albuquerque, NM

17 Pro Se Appellant

18 Keleher & McLeod, PA
19 Kathleen M. Wilson
20 Albuquerque, NM

21 for Appellees
 1                            MEMORANDUM OPINION

 2 SUTIN, Judge.

 3        Plaintiff contends that the district court erred in granting summary judgment in

 4 favor of Defendants. This Court issued a calendar notice proposing to affirm.

 5 Defendants filed a memorandum in support of this Court’s proposed summary

 6 affirmance. Plaintiff has not filed a memorandum in opposition to this Court’s notice

 7 of proposed disposition and the time for doing so has now passed. For the reasons

 8 stated in this Court’s notice of proposed disposition, we affirm.

 9        IT IS SO ORDERED.


10                                         __________________________________
11                                         JONATHAN B. SUTIN, Judge


12 WE CONCUR:


13 _________________________________
14 MICHAEL E. VIGIL, Judge



15 _______________________________
16 LINDA M. VANZI, Judge




                                              2